Citation Nr: 1643558	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-28 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen entitlement to service connection for residuals of toenail injury of the bilateral feet.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to March 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded these matters to the RO to schedule a travel Board hearing in September 2014.  Thereafter, the RO returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a travel Board hearing in his October 2011 substantive appeal.  The RO scheduled the Veteran for a Board hearing in September 2012.  See August 2012 Letter.  The Veteran responded to the letter in September 2012, prior to the scheduled Board hearing, informing the RO that he was unable to attend the scheduled hearing as he was currently in prison.  He informed the RO that he was eligible for parole and he was awaiting a decision as to whether parole would be granted.  He requested that the RO wait until he is paroled out of prison.  The Veteran failed to appear at the scheduled hearing in September 2012 and the RO forwarded the appeal to the Board.

The Board remanded the claim in September 2014 to determine whether the Veteran's hearing request can be facilitated.  The Board specifically requested that the RO determine whether the Veteran remained incarcerated and that, if he was no longer incarcerated, it should schedule him for a travel Board hearing.  The Board also indicated that if the Veteran remained incarcerated, and if accommodations were feasible, the RO should make arrangements to schedule the Veteran for a hearing in accordance with the applicable procedures.  The Board requested that the RO document any attempts to accommodate the Veteran's Board hearing request and the RO should explore all reasonable avenues in accommodating his hearing request to include inquiring as to whether his appointed representative would like the opportunity to attend a hearing and present evidence on the Veteran's behalf under 38 C.F.R. § 20.700.  

The claims file indicates that the Veteran was still incarcerated when it sent a letter to the Veteran in October 2014 informing him that his Board hearing was scheduled in November 2014.  The Veteran sent correspondence in November 2014, prior to the scheduled hearing, and requested an extension for his hearing as he was currently incarcerated and he anticipated a parole date some time in 2015.  The Veteran failed to appear at the scheduled hearing.  There is no documentation in the claims of any attempts on behalf of the RO to accommodate the Veteran's hearing request or inquire as to whether the Veteran's representative would like an opportunity to attend a hearing on the Veteran's behalf.  Thereafter, the appeal was returned to the Board 

The Veteran submitted a letter in April 2016 informing the RO that he was still incarcerated; however, he was granted parole and his release date will be in June 2016.  The Veteran's attorney submitted the Veteran's new address in July 2016.  In August 2016, the RO contacted the Correctional Facility at which the Veteran was incarcerated and the RO was informed that the Veteran had been paroled and is no longer incarcerated.  

In light of the foregoing, a remand is necessary to schedule the Veteran for another travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing.  A copy of the letter should be placed in the record. 

2. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the appeal should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

